Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in reference to the communication filed on 09/01/2021. 
Applicant has filed a response to the Non-Final Action mailed on 06/04/2021. Applicant has cancelled claims 1-21, and has presented claims 22-39 for examination.
Applicant’s newly presented claimed, filed 09/01/2021, are found to be non-responsive
Non-Responsive Amendment – Bona fide Attempt
	Newly presented claims 22-39, as filed on 09/01/2021 remove limitations containing significant subject matter drawn to the previously elected and examined invention, as filed on 01/12/2018, and examined in the Non-Final Rejection mailed 06/04/2021 – and further adds new limitations containing significant subject matter which is/are not part of the previously elected and claimed invention. Previously examined independent claims 1, 3, and 13 include limitations that contain significant subject matter not found in newly presented claims 22, 29, and 36. Had claims 22, 29, and 36 been presented for examination at the same time as previously examined claims 1, 3, and 13, the claims would have been subject to a restriction/election requirement. As the previously examined claims set (claims 1-21) was elected by applicant as filed, the newly presented claim set as filed on 09/01/2021 was found to be non-responsive.
Requirement for Restriction/Election
	The Invention described in previously presented claims 1, 3, and 13 (Invention I) and the invention described in the newly presented claims 22, 29, and 36 (Invention II, as submitted on 09/01/2021), are related as subcombinations usable together. 
	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are 
Time Periods for Filing a Reply to this Notice
	Since the above mentioned amendment appears to be a bona fide attempt to reply, Applicant is given TWO MONTHS from the mailing date of this communication with which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE AVAILABLE UNDER 37 CFR 1.136(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622